Citation Nr: 0821051	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disorder. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active service from January 1973 to December 
1975.  The claims come before the Board of Veterans' Appeals 
(Board) on appeal of October 1997, October 1999, and February 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices in Oakland and Los Angeles California.  
The veteran discussed these claims with a Decision Review 
Officer during an informal conference held at the RO in March 
2002.  In April 2006, the Board remanded the claims for 
further development.  

During the pendency of the appeal, the appellant's claims 
file was transferred to the jurisdiction of the Los Angeles 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the Board remanded the claims in April 2006 to 
obtain a VA examination to determine the nature and severity 
of the veteran's low back disorder and the collective impact 
of the veteran's service connected disabilities on 
employability.  However, the Board finds the results of the 
September 2006 neurological and orthopedic examinations and 
associated addendums to be inadequate and, at times, 
conflicting.  On the neurological examination, it was 
reported that the veteran lacked 10 to 15 degrees of forward 
flexion (making forward flexion 80 or 75 degrees).  The 
examiner noted that the veteran had incomplete ankylosis, but 
that he would let the orthopedic examiner go into further 
detail.  He also indicated that he would address 
incapacitating episodes, but failed to do so.  In an October 
2006 addendum, he essentially stated that he did not know how 
severe the veteran's disability was because he could not 
trust the veteran's history or the examination.  

Meanwhile, on the orthopedic examination, forward flexion was 
shown to be at 30 degrees.  It was noted that all ranges of 
motion were restricted because of pain, but the examiner did 
not indicate at what point pain began.  The examiner did not 
address the veteran's ankylosis.  He noted that the veteran 
had episodes of pain that required bedrest, but he did not 
indicate how often and for how long this occurred within the 
last 12 months and whether or not it was prescribed by a 
physician.  

In regards to employability, on the neurologic examination, 
the examiner opined that he did not believe that the veteran 
was totally unemployable or personally unemployable at this 
time and certainly not on a basis of his service-connected 
illnesses.  However, on the orthopedic examination, the 
examiner opined that the veteran was not employable at this 
time and he felt that was unlikely that the veteran would be 
employable in the future.  The examiner did not clarify 
whether the veteran's unemployability was due solely to the 
service connected disabilities.  As there are inadequate and 
conflicting findings on the latest VA examinations, another 
VA examination to assess the severity of the low back 
disorder under the "old" and "new" criteria and the veteran's 
employability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for a low 
back disorder since his last VA 
examination in September 2006.  The RO/AMC 
should obtain complete records (those not 
already secured) of such treatment from 
all sources identified.

2.  The RO/AMC should also arrange for an 
appropriate VA examination to ascertain 
the current severity of the veteran's 
service- connected low back disorder.  The 
examiner should have the veteran's claims 
file and copies of both the previous and 
the revised criteria for rating disability 
of the spine (effective on September 23, 
2002 and September 26, 2003) available for 
review.  The examiner should ascertain 
thoracolumbar active and passive ranges of 
motion, and determine whether there is 
weakened movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion due to such factors.  The examiner 
should also opine as to the degree to 
which pain could limit functional ability 
during flare-ups or on use over a period 
of time.  The clinical findings reported 
must be sufficiently detailed to allow for 
consideration of the rating for the low 
back disorder under all applicable 
criteria (new and old).  The examiner 
should opine whether the disability 
picture of the service connected low back 
disability reflects moderate 
intervertebral disc syndrome with 
recurring attacks, severe intervertebral 
disc syndrome with recurring attacks and 
intermittent relief, or pronounced 
intervertebral disc syndrome with little 
intermittent relief.  The examiner should 
comment as to whether the back disorder 
has resulted in incapacitating episodes 
(as defined in the revised rating 
criteria) (and the frequency and 
duration).  Any indicated tests or studies 
should be completed.  The examiner should 
further note whether the low back disorder 
is manifested by neurologic symptoms (and 
if so, the nature and extent).  The 
examiner should also indicate whether 
there is any ankylosis and, if so, the 
degree thereof and whether it is at a 
favorable or unfavorable angle.  

An opinion should also be rendered by the 
examining physician as to whether the 
veteran's service-connected disabilities, 
including the low back and right knee 
disorders, and left leg neurological 
impairment, and right leg radiculopathy, 
collectively render the veteran unable to 
secure or follow a substantially gainful 
occupation.
The examiner should provide detailed 
rationale, for the opinion provided.

3.  The RO/AMC should then readjudicate 
the claims.  If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant should 
have the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



